GLORIOUS PIE LIMITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (Stated in US dollars) Glorious Pie Limited INDEX TO FINANCIAL STATEMENTS CONTENTS Page(s) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 STATEMENTS OF OPERATIONS 3 CONSOLIDATED BALANCE SHEETS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY 6 NOTES TO THE FINANCIAL STATEMENTS 7-20 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM REVIEW OF FINANCIAL INFORMATION To: The Board of Directors and Stockholders of Glorious Pie Limited We have reviewed the accompanying consolidated balance sheet of Glorious Pie Limited (the "Company") as of March 31, 2009, and the related consolidated statements of operations, stockholders' equity and cash flows for the period from July 1, 2008 to March 31, 2009. These financial statements are the responsibility of the Company's management. We conducted our review in accordance with auditing standards generally accepted in the Public Company Accounting Oversight Board in the United States of America. A review is substantially less in scope than an examination, the objective of which is the expression of an opinion on management's assumptions, the adjustments and the application of those adjustments to historical financial information. Accordingly, we do not express such an opinion. Based on our review, nothing came to our attention that caused us to believe that management's assumptions do not provide a reasonable basis for presenting the financial statements for the period from July 1, 2008 to March 31, /s/ Parker Randall CF Parker Randall CF (H.K.) CPA Limited Certified Public Accountants Hong Kong August 13, 2009 2 GLORIOUS PIE LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED MARCH 31, 2 (Unaudited) (Stated in US dollars) 2009 2008 $ $ Notes Service income 10 8,647,436 6,834,655 Cost of services 11 (3,906,102 ) (2,876,493 ) Gross profit 4,741,334 3,958,162 General and administrative expenses 12 (53,353 ) (22,340 ) Income before taxation 4,687,981 3,935,822 Income tax 13 (264,161 ) Net income 4,423,820 3,935,822 Other comprehensive income - Foreign currency translation adjustments 15,460 521,920 Total comprehensive income 4,439,280 4,457,742 3 GLORIOUS PIE LIMITED CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2 (Unaudited) (Stated in US dollars) 2009 2008 $ $ Notes ASSETS Current assets Cash and cash equivalents 706,302 356,014 Accounts receivables 3 4,269,002 2,136,740 Amount due from a director 4 938,619 Deposit paid for labour services and seedling supplies 2,022,538 6,932 Deposit for contract procurements 5 1,409,575 - Deposit paid for hotel investment negotiation 6 1,022,555 - Total current assets 9,429,972 3,438,305 Plant and equipment, net 7 1,211,740 1,684,731 TOTAL ASSETS 10,641,712 5,123,036 LIABILITIES AND STOCKHOLDER'S EQUITY LIABILITIES Current liabilities Amount due to a director 8 64,303 - Tax payable 264,367 - TOTAL LIABILITIES 328,670 - STOCKHOLDERS' EQUITY Authorized : 50,000 shares; 9 100 100 Issued : 100 shares Accumulated other comprehensive income 805,371 603,433 Retained earnings 9,507,571 4,519,503 10,313,042 5,123,036 TOTALLIABILITIESAND STOCKHOLDERS' EQUITY 10,641,712 5,123,036 4 GLORIOUS PIE LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (Unaudited) (Stated in US dollars) 2009 2008 $ $ Cash flows from operating activities Net income 4,687,981 3,935,822 Depreciation 395,773 365,022 (Increase)/Decrease in deposit paid for labour service and seedling supplies (3,351,509 ) 31,881 Decrease in accounts receivables 15,087 633,324 Increase in deposit paid for hotel investment negotiation (729,827 ) Movements in director current account 64,253 (1,769,828 ) Net cash provided in operating activities 1,081,758 3,196,221 Cash flows from investing activities Purchase of plant and equipment (11,093 ) (88,172 ) Net cash used in investing activities (11,093 ) (88,172 ) Cash flows from financing activities Repayment of short-term loan (213,908 ) Dividend paid (729,827 ) (2,894,141 ) Net cash used in financing activities (729,827 ) (3,108,049 ) Net increase in cash and cash equivalents 340,838 Effect of foreign currency translation on cash and cash equivalents 979 27,585 Cash and cash equivalents - beginning of period 364,485 328,429 Cash and cash equivalents - end of period 706,302 356,014 5 GLORIOUS PIE LIMITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE NINE MONTHS ENDED MARCH 31, 2 (Unaudited) (Stated in US dollars) Accumulated other Common Stock Comprehensive Retained Number Amount(S) income($) eamings($) Total($) Balance, July 1, 2007 100 100 90,904 3,622,843 3,713,847 Net income 3,935,822 3,935,822 Foreign currency translation adjustment 512,529 9,391 521,920 100 100 603,433 7,568,056 8,171,589 Dividend paid - (3,048,553 ) (3,048,553 ) Balance, March 31, 2008 100 100 603,433 4,519,503 5,123,036 Balance, July 1, 2008 100 100 789,794 5,813,348 6,603,242 Net income 4,423,820 4,423,820 Foreign currency translation adjustment 15,577 (117 ) 15,460 100 100 805,371 10,237,051 11,042,522 Dividend paid (729,480 ) (729,480 ) Balance, March 31, 2009 100 100 805,371 9,507,571 10,313,042 6 GLORIOUS PIE LIMITED NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MARCH 31, 2 (Unaudited) (Stated in US dollars) 1. ORGANIZATION AND PRINCIPAL ACTIVITIES Glorious Pie Group ("the Group" or "Glorious") consists of Glorious Pie Limited and Earn Bright Development Limited. Glorious Pie Limited was incorporated in the British Virgin Islands on 12 June, 2006, under the International Business Companies Act, British Virgin Islands. Earn
